DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed January 10, 2022, with respect to the rejections of claims 1-4, 6-11, 13-18 and 20-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kuo et al., US 6418440 B1, and Heater et al., US 2018/0165691 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) in view of Kuo et al., (US 6,418,440 B1, herein “Kuo”), further in view of Heater et al., (US 2018/0165691 A1, herein “Heater”).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a user machine dialogue, the method comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210):
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from a local predicted dialogue path (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response, where fig. 4 and para. [0061], and tables 1-5, illustrate that candidate responses belong to a path);
 predicted dialogue path in accordance with the information related to the current state of the dialogue (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests);
sending, if the response is identified from the server predicted dialogue path the response to the device (Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).
While Elson teaches a local predicted dialogue path, Elson does not explicitly teach “which is preemptively generated by the server previously prior to the dialogue by carving out a portion of an existing dialogue tree residing on the server for governing the dialogue, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path.”

Kuo teaches which is preemptively generated by a server prior to the dialogue (Kuo col. 4, lines 56-60, auto dialogue generator generates a user-customized set of Dialogue states that define possible (predicted and also prior to the dialogue) dialogue flow between the user and the system) by carving out a portion of an existing dialogue for governing the dialogue (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used to generate the user-customized set of Dialogue states, where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure), wherein the portion is determined based on predicted content of the dialogue (Kuo col. 3, lines 54-57, the pruning and organizing of information creates a subset (portion) of services/information that the user wants), the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path (Kuo figs. 4 and 5, col. 4, line 56 – col. 5, line 3, the application (local dialogue manager) is generated from the user-customized set of dialog states (local predicted dialog path), and determines what the dialog manager 18 will present to the user, as the dialog manager manages (independently conduct the dialogue locally) the dialog flow between the user and the computer system (for enabling the device)).
Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used by the Auto Dialogue Generator 16 (col. 11, lines 19-26, functions of elements shown in the figures provided through a dedicated processor (server)) to generate the user-customized set of Dialogue states (including paths in a tree – see col. 9, lines 2-5), where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure).
Heater teaches dialog tree residing on the server, and also the existing dialog tree (Heater paras. [0060]-[0061], server generates and stores a dialog tree as a merged script into a database).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Further, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue 
Regarding claim 2, Elson teaches further comprising identifying, if the response is not found in the server predicted dialogue path, the response based on the information related to the current state of the dialogue (Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Elson does not explicitly teach from the dialogue tree or sending the response identified from the dialogue tree to the device.
Heater teaches from the dialogue tree, and sending the response identified from the dialogue tree to the device (Heater paras. [0037], server maps a user intent to a script including a dialog tree matched from a database 156, where fig. 1 illustrates that the database 156 is part of (thus on) the server 120).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server 
Regarding claim 3, Elson does not explicitly teach the limitations of claim 3. Heater teaches further comprising preemptively generating, when the response is identified from the dialogue tree, an updated server predicted dialogue path based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Heater paras. 57-59, a chat logs database records customer/agent dialog in response to an identified script (containing a dialog tree – see para. 61), and the recorded chat log database is used to generate a dialog tree for use in the next dialogue (this preemptively)); and  
updating, on the server the server predicted dialogue path based on the updated server predicted dialogue path (Heater para. 61, the script including the dialog tree is updated in the script database 156, shown in fig. 1 as being on the agent server 120).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claims 4, 11 and 18, Elson teaches wherein the device is previously deployed with the local predicted dialogue path (Elson paras. [0026] and [0028]-[0029], ranking engine which ranks candidate responses, the candidate response being a dialog which is represented as a path (previous local predicted dialogue path), and where the ranking engine uses a trained ranking model based on responses of a user to candidates provided (previously) to the user) and the local dialogue manager that drives the dialogue on the device based on the local predicted dialogue path (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (local dialogue manager), uses the ranking engine to rank candidate responses (the local predicted responses) from a trained model of previous responses, and uses a triggering engine to update states of the dialog (having the local predicted dialogue path), where fig. 4 and para. [0026] teach the dialogue being a path).
Regarding claim 6, Elson teaches further comprising preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation); and 
an updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).
Regarding claims 7, 14 and 21, Elson teaches wherein the updated local predicted dialogue path is to be used to update the local predicted dialogue path (Elson para. [0061], triggering events cause the system to backtrack on dialog beam/tree and start a new path, thus the new path updating the dialog beam/tree and the path that is backtracked on), and 
the updated local dialogue manager is to replace the local dialogue manager (Elson paras. [0026] and [0061], the dialog host manages the list of candidate responses, where each candidate response is referred to as a dialog and a dialog is represented as a path in a dialog beam, the dialog beam is updated from a triggering event, thus when the dialog beam is updated including backtracking to start new paths, the dialog host (local dialogue manager) which operates based on the dialog beam is modified/replaced by the updated dialog beam), wherein the updated local dialogue manager is to drive the dialogue on the device based on the updated local predicted dialogue path (Elson para. [0060], dialog host triggers a candidate which then outputs a response, where paras. [0026]-[0027] and [0032] teach the dialog host manages the dialogs including receiving and processing input as well as outputting responses).
Elson does not explicitly teach transmitting the updated local predicted dialogue path and the updated local dialogue manager to the device.
Heater teaches transmitting the updated local predicted dialogue path and the updated local dialogue manager to the device (Heater fig. 1, para. 37, the updated scripts in the script DB 16 are executed (thus transmitted to) the agent’s desktop – the script being both the dialog tree and the local dialog manager which is updated since the script was updated).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 8, Elson teaches machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from a local predicted dialogue path (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response, where fig. 4 and para. [0061], and tables 1-5, illustrate that candidate responses belong to a path);
identifying the response based on a server predicted dialogue path in accordance with the information related to the current state of the dialogue (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests);
sending, if the response is identified from the server predicted dialogue path the response to the device (Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).
While Elson teaches a local predicted dialogue path, Elson does not explicitly teach “which is preemptively generated by the server previously prior to the dialogue by carving out a portion of an existing dialogue tree residing on the server for governing the dialogue, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path.”
Elson further does not explicitly teach wherein the server predicted dialogue path is generated previously by the server based on the existing dialogue tree.
Kuo teaches which is preemptively generated by a server prior to the dialogue (Kuo col. 4, lines 56-60, auto dialogue generator generates a user-customized set of Dialogue states that define possible (predicted and also prior to the dialogue) dialogue flow between the user and the system) by carving out a portion of an existing dialogue Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used to generate the user-customized set of Dialogue states, where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure), wherein the portion is determined based on predicted content of the dialogue (Kuo col. 3, lines 54-57, the pruning and organizing of information creates a subset (portion) of services/information that the user wants), the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path (Kuo figs. 4 and 5, col. 4, line 56 – col. 5, line 3, the application (local dialogue manager) is generated from the user-customized set of dialog states (local predicted dialog path), and determines what the dialog manager 18 will present to the user, as the dialog manager manages (independently conduct the dialogue locally) the dialog flow between the user and the computer system (for enabling the device)).
Kuo further teaches wherein the server predicted dialogue path is generated previously by the server based on the existing dialogue [tree – a tree only suggested by Kuo, not taught] (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used by the Auto Dialogue Generator 16 (col. 11, lines 19-26, functions of elements shown in the figures provided through a dedicated processor (server)) to generate the user-customized set of Dialogue states (including paths in a tree – see col. 9, lines 2-5), where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure).
Heater teaches dialog tree residing on the server, and also the existing dialog tree (Heater paras. [0060]-[0061], server generates and stores a dialog tree as a merged script into a database).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Further, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 9, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors) identifying, if the response is not found in the server predicted dialogue path, the response based on the information related to the current state of the dialogue (Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Elson does not explicitly teach from the dialogue tree or sending the response identified from the dialogue tree to the device.
Heater teaches from the dialogue tree, and sending the response identified from the dialogue tree to the device (Heater paras. [0037], server maps a user intent to a script including a dialog tree matched from a database 156, where fig. 1 illustrates that the database 156 is part of (thus on) the server 120).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server 
Regarding claim 10, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors), but does not teach the remainder of the limitations of claim 10.
Heater teaches further comprising preemptively generating, when the response is identified from the dialogue tree, an updated server predicted dialogue path based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Heater paras. 57-59, a chat logs database records customer/agent dialog in response to an identified script (containing a dialog tree – see para. 61), and the recorded chat log database is used to generate a dialog tree for use in the next dialogue (this preemptively)); and  
updating, on the server the server predicted dialogue path based on the updated server predicted dialogue path (Heater para. 61, the script including the dialog tree is updated in the script database 156, shown in fig. 1 as being on the agent server 120).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server 
Regarding claim 13, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors) preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation); and 
an updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented on a processor of a server and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120, where para. [0039] teaches the dialog host is on the server) receiving a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from a local predicted dialogue path (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response, where fig. 4 and para. [0061], and tables 1-5, illustrate that candidate responses belong to a path); 
a predicted response retriever implemented on a processor and (Elson para. [0038], dialog manager 170) configured for identifying the response based on a server predicted dialogue path in accordance with the information related to the current state of the dialogue (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests);
a response transmitter implemented on a processor and (Elson para. [0038] via the network, the server communicates with and transmits data to/from client device 205) configured for sending, if the response is identified from the server predicted dialogue Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).
While Elson teaches a local predicted dialogue path, Elson does not explicitly teach “which is preemptively generated by the server previously prior to the dialogue by carving out a portion of an existing dialogue tree residing on the server for governing the dialogue, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path.”
Elson further does not explicitly teach wherein the server predicted dialogue path is generated previously by the server based on the existing dialogue tree.
Kuo teaches which is preemptively generated by a server prior to the dialogue (Kuo col. 4, lines 56-60, auto dialogue generator generates a user-customized set of Dialogue states that define possible (predicted and also prior to the dialogue) dialogue flow between the user and the system) by carving out a portion of an existing dialogue for governing the dialogue (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used to generate the user-customized set of Dialogue states, where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure), wherein the portion is determined based on predicted content of the dialogue (Kuo col. 3, lines 54-57, the pruning and organizing of information creates a subset (portion) of services/information that the user wants), the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path (Kuo figs. 4 and 5, col. 4, line 56 – col. 5, line 3, the application (local dialogue manager) is generated from the user-customized set of dialog states (local predicted dialog path), and determines what the dialog manager 18 will present to the user, as the dialog manager manages (independently conduct the dialogue locally) the dialog flow between the user and the computer system (for enabling the device)).
Kuo further teaches wherein the server predicted dialogue path is generated previously by the server based on the existing dialogue [tree – a tree only suggested by Kuo, not taught] (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used by the Auto Dialogue Generator 16 (col. 11, lines 19-26, functions of elements shown in the figures provided through a dedicated processor (server)) to generate the user-customized set of Dialogue states (including paths in a tree – see col. 9, lines 2-5), where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure).
Heater paras. [0060]-[0061], server generates and stores a dialog tree as a merged script into a database).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Further, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 16, Elson teaches further comprising a dialogue manager implemented on a processor and configured for (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates) identifying, if the response is not found in the server predicted dialogue path, the response based on the information related to the current state of the dialogue (Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Elson does not explicitly teach from the dialogue tree or sending the response identified from the dialogue tree to the device.
Heater teaches from the dialogue tree, and sending the response identified from the dialogue tree to the device (Heater paras. [0037], server maps a user intent to a script including a dialog tree matched from a database 156, where fig. 1 illustrates that the database 156 is part of (thus on) the server 120).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 17, Elson teaches further comprising a predicted path/response generator implemented on a processor and configured for (Elson paras. [0026] and [0060], dialog host), but does not teach the remainder of the limitations of claim 17.
Heater paras. 57-59, a chat logs database records customer/agent dialog in response to an identified script (containing a dialog tree – see para. 61), and the recorded chat log database is used to generate a dialog tree for use in the next dialogue (this preemptively)),  
wherein the server predicted dialogue path is updated based on the updated server predicted dialogue path (Heater para. 61, the script including the dialog tree is updated in the script database 156, shown in fig. 1 as being on the agent server 120).
Therefore, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 20, Elson teaches wherein the predicted path/response generator is further configured for (Elson paras. [0026] and [0060], dialog host) preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response, and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation), and 
an updated local dialogue manager (Elson para. [0026], dialog host) based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner




/MICHELLE M KOETH/Primary Examiner, Art Unit 2656